: DBF WHY - gS O
aQ 442 (Rev. 5/93) Warrant for Arrest , min) { obT14 U oe

United States District Court

SOUTHERN DISTRICT OF TEXAS

LAREDO DIVISION
UNITED STATES OF AMERICA
WARRANT FOR ARREST
V.
Jesus Jose Galvan-Bustillos CASE NUMBER: 5:13-CR-343-0/11

To. The United States Marsha and any Authorized Uniled Slates Officer

YOU ARE HEREBY COMMANDED to arrest Jesus Jose Galvan-Bustillos
and bring him or her forthwith to the nearest magistrate judge to answer ain )

[ }indictment [ ]!nformation []Complaint [ ]OrderofCourt [xX] Violation Notice [| | Pretrial Release

charging him with (brief description of offense)

Supervised Release Violation

 

 

 

 

 

 

 

in violation of Title United States Code, Section(s

David J. Bradlex: U.S. District Clerk

Name of Issuing Officer Title of [ssuing Officer

bhouysee St, Slarguez September 16, 2020, Laredo, Texas
Signature of Issuing Clerk Date and Location

By Mayra M@. Marquez, Deputy Clerk

Bait fixed al $ No bond By U.S. District Judge Diana Saldana
Name of Judicial Officer

 

RETURN
Name

 

This warrant was received and executed with the arres! of the above-named defendant at

 

 

OATE RECEIVED NAME AND TITLE OF ARRESTING OFFICER | SIGNATURE OF ARRESTING OFFICER

 

OATE OF ARREST

 

 

 

 

 

Case 2:20-mj-00436-SCD Filed 09/24/20 Page 1of5 Document 1

 

 
PROB 126
(0616)

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF TEXAS

Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Jesus Jose Galvan-Bustillos Case Number: §:13CR00543-001
Name of Sentencing Judge: The Honorable Diana Saldana
Date of Original Sentence: December 4, 2013

Original Offense: Re-entry of a Deported Alien, in viclation of 8 U.S.C. §§ 1326(a) an
1326(b){2)

 

Original Sentence: 46 months imprisonment, to be served consecutive and in addition to
months imposed in case number §:13CR00873-001, for a total term of
months, 3 years supervised release, $100 special assessment and, jif
deported, special condition not to return to the United States illegally

Type of Supervision: Supervised Release Supervision Started: 482048

Assistant U.S. Attomey: Roberto F. Ramirez Defense Attorney: John Samuel Paul,
AFPD

EARLIER COURT ACTION

Non

PETITIONING THE COURT

TO ISSUE A WARRANT for person under supervision located in ICE custody (under alipn
number A027 942 653) at the Dodge Detention Facility in Juneau, Wisconsin.

The probation officer believes the person under supervision has violated the following conditions
of supervision:

Violation Number Nature of Noncompliance
1 NEW LAW VIOLATION: CRIMINAL TRESPASS STATE LAND
(MISDEMEANOR)

 

Case 2:20-mj-00436-SCD Filed 09/24/20 Page 2 o0f5 Document 1
RE: Jesus Jose Galvan-Bustillos 2
Dkt. No. 6:13CR00643-001 !

2 NEW LAW VIOLATION: RECKLESS CONDUCT (MISDEMEANOR)
3 NEW LAW VIOLATION: RESISTINGIOBSTRUCTING OFFICER
(MISDEMEANOR)

An updated criminal record check revealed that on August 22, 2020, the person unde
supervision, using the alias Andreas Romero Melendez, was arrested by the Metra Polic
Department in Illinois and charged with the above offenses. The offense report has not y
been received, however the Petition will be supplemented at a later date to provide detaits of th

arrest.

Available information reflects the charges were direct filed with the Court by the Cook Coun
State’s Attommey.

4 NEW LAW VIOLATION: CRIMINAL TRESPASS TO LAND
(MISDEMEANOR)

§ NEW LAW VIOLATION: OBSTRUCTING IDENTIFICATION
(MISDEMEANOR)

 

The updated criminal record check further revealed that on August 23, 2020, the person under
supervision, using the alias Jesus Ordorico-Vasquez, was also arrested by the Carroll Cou

Sheriffs Office in Illinois and charged with the above offenses. The offense reported has algo
nol yet been received, however the Petition will be supplemented to provide details of the arrest.

The charges were likewise direct filed with the Court.
6 NEW LAW VIOLATION: RE-ENTRY OF A DEPORTED ALIEN (FELONY)

7 VIOLATION OF SPECIAL CONDITION ORDERING THE OFFENDER
NOT TO RETURN TO THE UNITED STATES ILLEGALLY

 

On April 18, 2018, the person under supervision was released from the U.S. Bureau of Prisans
to the custody of the U.S. Immigration and Customs Enforcement Service and was removed to
Mexico on May 10, 2018, through Brownsville, Texas. As evidenced by his arrests in Violation
Numbers 1, 2, 3, 4 and 5, he retumed to the United States illegally. He also failed to report to
the nearest U.S. Probation Office immediately upon his return to the United States.

Case 2:20-mj-00436-SCD Filed 09/24/20 Page 3 0f5 Document 1
RE: Jesus Jose Galvan-Bustillos 3
Dkt. No. 5:13CR00543-004

The person under supervision was not charged with 1326 following his arrests. Instead, o
August 25, 2020, he was turned over to the custody of the ICE Enforcement and Remov
Operations Office in Rock Island, Illinois for reinstatement of the prior Order of removal. He i
currently being detained at the Dodge Detention Facility in Juneau, Wisconsin, pending remova

U.S. Probation Officer Recommendation:

Itis respectfully recommended that a warrant be issued, and no bond be set.

& The term of supervision should be
& revoked.

O extended for___ years, fora total of___ years.

{ declare under penalty of perjury, that /the
foregoing is true and correct to the best of |my

 

 

knowledge.
Approved: Respectfully submitted,
By: j
pew bin. Cea
Francisco X. Castillo, Supervising Julia’ Cantu
United States Probation Officer United States Probation Officer

September 15, 2020

 

Case 2:20-mj-00436-SCD Filed 09/24/20 Page 4o0f5 Document 1
RE: Jesus Jose Galvan-DBaustillus
Dkt. No: 5:13CR00543-001

 

 

Ud.

KY

Lak

uld

THE COURT ORDERS:

f | NoAction

[X] The Issuance of a Warrant, and no bond.

{ } The issuance of a Warrant, and no bone, Furthermore, that the issue of Supervised Release
violation be addressed by the U.S. District Court al the time of disposition of Criminal Case Nur

f | The Issuance ofa Warrant. and a bond ofS cash/surcty with supervision as directed |
the Probation Ollicer as a condition of said bond. Furthermore, that the issue of Supervised Relise
violation be addressed by the U.S. District Court at the time ol disposition of the case currently
known its | 1

{ |] That the defendant be stimmoned to appear before the Court on al
_ _____ for a Supervised Release violation hearing to show cause why his Supervised
Release should not he revoked.

{ ] That the issue of Supervised Release violation be addressed by the U.S. District Court at the tin
disposition icase 2

{ | That the defendant be brought before the Court to show cause why his supervision shq
not be revoked on at

1 | Other:

aT tt

 

Dian Saldaia
U5 District dee

an!
+

September 16, 2020

 

Date

mnvyn COPY I CERT ¥
AYTEs en

pave i ey, Clerk of C2
cr —

= Teput; ck

Case 2:20-mj-00436-SCD Filed 09/24/20 Page 5of5 Document 1

_——

 
